NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 23 February 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings & Specification are withdrawn;
The Claim Interpretations under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph are maintained; &
Claims 1-20 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Angert on 28 April 2021.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1, Lines 9-11: --is provided with a bulge that covers the entire length of a top surface of the conduit that is inserted within the ceramic oven body-- replaced “is provided with a bulge that covers at least a top surface of the conduit adjacent to the firepot and within the ceramic oven body”;
In Claim 12, Lines 11-12: --a first portion covering the entire length of a top surface of the conduit that is inserted within the ceramic oven body, and-- replaced “a first portion covering at least a top surface of the conduit adjacent to the firepot and within the ceramic oven body, and”; &
In Claim 20, Lines 10-11: --means for covering the entire length of a top surface of the conduit that is inserted within the ceramic oven body-- replaced “means for covering at least a top surface of the conduit adjacent to the firepot and within the ceramic oven body”.
IN THE DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant has agreed to the changes specified in Pages 11-12 of Applicant’s response submitted on 23 February 2021.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention, including a ceramic pellet grill comprising a ceramic oven body, liner, firepot, conduit & through-holes, the prior art of record failed to show the above ceramic pellet grill in which the inner liner includes a portion that completely covers the top surface of the conduit within the oven body, as recited in independent Claims 1, 12 & 20; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-11 & 13-19 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762